Citation Nr: 1243012	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-36 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition, to include scars, due to burns (a bilateral eye disability).

2.  Entitlement to service connection for a bilateral hip condition.

3.  Entitlement to service connection for a right wrist condition.

4.  Entitlement to an evaluation in excess of 10 percent disabling for lumbar spondylosis (a back disability).

5.  Entitlement to a separate evaluation in excess of 10 percent disabling for right lower extremity radiculopathy.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Nashville, Tennessee currently has jurisdiction over the claim.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of entitlement to a separate evaluation in excess of 10 percent disabling for right lower extremity radiculopathy and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not have a current bilateral eye disability, a bilateral hip disability, or a right wrist disability for VA compensation purposes.

2.  The Veteran's service-connected back disability did not manifest in incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months due to his back disability.  The Veteran did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disability, a bilateral hip disability, and a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  The criteria for an evaluation in excess of 10 percent disabling for service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  As long as the condition is noted at the time a veteran was in service such noting need not be reflected in any written documentation, either contemporaneous to service or otherwise.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id.

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

In this case, the Veteran argues that he currently has hip pain as a result of an injury sustained in service.  A September 1975 service treatment report indicated that the Veteran was involved in a helicopter accident.  He sustained a fracture of his right inferior pubic remus, multiple abrasions and contusions of his left flank, a suspected minor urethral injury, and a resolving adult respiratory distress syndrome, all secondary to the trauma.  At that time, however, he had no injuries to his hips and no complaints regarding his hips.  

Service treatment reports are otherwise absent for any injury or complaints of, or treatment for, any bilateral hip condition.

In July 1979, a service treatment record indicated that the Veteran complained of burns to his right eye after welding.  His right eye was red and inflamed with no foreign object noted upon examination.  He was assessed with a burn to his right eye and was referred to optometry.  Two days later, in the Industrial Eye Clinic, the Veteran reported that he bought salve for his eye but that it "feels sore."  His lid eversion showed injection and elevation nasally.  The lower palpebral conjunctiva showed small elevations and injection.  His cornea did not stain and his bulbar conjunctiva was generally injected with mucoid exudates apparent.

There were no subsequent service treatment records regarding the Veteran's right eye burn and it appears that the condition was resolved.

A February 1993 service treatment record revealed the Veteran's complaint of pain in his right deltoid and right wrist which was present for one week.  There was no trauma and his right wrist was tender to palpation.  He had limited range of motion with pain.  The assessment was musculoskeletal pain and arthritis, however, the assessment of arthritis was not confirmed upon x-ray as none was conducted.

Indeed, there was no other treatment for, or complaints of, a right wrist condition.  Reports of medical examination from June 1972, June 1973, and June 1975, indicated that the Veteran had a light scar measuring two inches on his right wrist.  However, upon examination, the Veteran had a normal clinical evaluation of his upper extremities including strength and range of motion.  While various other service treatment records indicated treatment for right hand and right finger conditions, there were no additional reports of a right wrist problem and the February 1993 right wrist pain appeared resolved.  

In fact, a separation report of medical examination from July 1994 revealed normal clinical evaluations of the Veteran's systems, including his lower extremities strength and range of motion, upper extremities strength and range of motion, and eyes.  He had normal visual acuity upon examination.  An associated report of medical history revealed that the Veteran did not have or had ever had eye trouble or bone, joint or other deformity.  He did report that that he had swollen or painful joints but only identified right shoulder pain and an old knee injury.

Thus, while service treatment reports from July 1979 and February 1993 indicated treatment for a right eye burn and right wrist pain, respectively, it appears that these problems were resolved as evidenced by the normal, separation medical examination, indicating no persisting, eye or right wrist conditions.  In short, these service treatment records, overall, provide some evidence against the Veteran's claim as they tend to show an acute right eye and right wrist condition which were resolved.  

At this juncture, the Board must identify the crux of the Board's finding as to the Veteran's claim.  That is, while the Veteran was treated for a right wrist and a right eye injury in-service, and also was involved in an accident in-service, upon physical evaluation during separation, there was no disability of the bilateral hips, bilateral eyes, or right wrist.  Simply stated, the Veteran does not have bilateral hip, bilateral eye, or right wrist disabilities for the purposes of VA benefits, at this time.

In this regard, VA does not generally grant service connection for symptoms alone, such as pain, without an identified basis for those symptoms.  The VA needs to identify a chronic disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for mere symptoms of a disability.

Controlling in this case, the Veteran underwent a VA examination in January 2009.  At that time, range of motion of his right and left hips were measured at 90 degrees of flexion, 45 degrees of internal rotation, 45 degrees of external rotation, and no groin pain elicited.  There was no Stinchfield.  The Veteran did have some mild pain in his right buttocks with extremes of rotation in either direction.  There was no pain elicited with range of motion on the left side.  Three repetitions with range of motion did not increase pain or decrease range of motion from the baseline, bilaterally.

X-rays of the Veteran's hips were negative and the Veteran was not diagnosed with a bilateral hip disability.

While the Veteran was not specifically afforded a VA examination of his right wrist, the January 2009 examination report did indicate that the Veteran had full strength in his wrist flexors.  Indeed, the examiner did not assess him with any right wrist condition.

Also, in January 2009 and February 2009, the Veteran was afforded VA examinations for scars and his eyes, respectively.  In January 2009, the examiner noted the Veteran's in-service medical history of a right eye burn in the 1970s.  The Veteran was reportedly told that his vision was okay, but stated that he had noted that the vision in his right eye was poor compared to the left eye.  The Veteran himself reported, during the January 2009 VA examination that "he barely notices any scar around the right eye."  

Upon physical examination, the January 2009 VA examiner indicated that there was no visible scar around the right eye, even upon closest inspection.  Again, the examiner noted that even the Veteran stated that the scar was not noticeable.  There was no gross distortion or asymmetry of the features, such as the eyes.  There was no induration or inflexibility in the skin.  There was no apparent limitation of motion or function caused by the scar and the color of the skin around the right eye was similar compared to the surrounding areas and to the contralateral eye.  The examiner's impression was that there was no discernible scar, even upon close inspection, providing highly probative evidence against this claim. 

In February 2009, the Veteran underwent a VA examination of his eyes.  While the examiner noted trauma to the right eye from welding, there were no general or visual symptoms, bilaterally.  Upon physical examination, the Veteran's visual acuity was not worse than 5/200.  His corrected distance and near vision were 20/20.  He had normal muscle function, slit lamp, fundoscopic, and visual field examinations.  There were no residuals of an eye injury.  Ultimately, the VA examiner concluded that there was "no current evidence of active disease nor is there evidence of scars secondary to any "burns" to the eye or periorbital region."

While the Veteran may have symptoms of bilateral hip, bilateral eye, and right wrist conditions, manifested by hip pain, problems with vision, and right wrist pain (which, in fact, the Veteran has never alleged in the record and merely indicated having a "right wrist condition" and "bilateral eye condition"), this is inadequate for VA compensation purposes as the Veteran does not have a diagnosed bilateral hip, bilateral eye, or right wrist disability.  Indications following examinations revealing no disabilities provide highly probative evidence against these claims, outweighing the Veteran's lay statements that he has these disabilities.  Simply stated, service connection is not available for symptoms of a disability; the Board needs an underlining disability.

In this regard, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A.  § 1110.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims (Court) has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board also recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a bilateral hip, bilateral eye, or a right wrist disability during the claim period, that holding is inapplicable.

The only evidence supportive of the Veteran's claims consists of the statements of the Veteran himself.  The Board acknowledges that the Federal Circuit has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the Court categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").

However, the Court has also held that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, taking the above holdings together, the Board finds that the Veteran's contentions regarding diagnoses of a bilateral hip, bilateral eye, and right wrist disability and the relationship between his claimed disabilities and his active service are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnoses and causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the diagnoses or causes of the claimed disabilities.

In short, with regard to any statement the Veteran may have made regarding the question of whether he has a bilateral hip, a bilateral eye, or a right wrist disability, the Board must find that any such statement would be outweighed by what can only be described as a lack of evidence regarding current bilateral hip, bilateral eye, and right wrist conditions.

Even if the Board were to assume, arguendo, that the Veteran has the claimed disabilities, the preponderance of the evidence is against his claims for service connection.  In this case, the Board notes that the Veteran went approximately 14 years after service before filing claims for service connection of a bilateral hip, bilateral eye, and a right wrist condition in November 2008.  Indeed, the probative value of the Veteran's contentions is significantly reduced by the very extensive length of time between separation from service and his initial complaint.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a bilateral hip, a bilateral eye, and a right wrist disability, and his claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Service connection was established for a back disability in a March 2009 rating decision and a noncompensable evaluation was assigned.  Based on a finding of clear and unmistakable error, an April 2010 rating decision increased the Veteran's evaluation for his back disability to 10 percent disabling, effective the day after separation from active duty.

The Board considers several diagnostic codes in evaluating the Veteran's thoracolumbar spine disability.  Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine) (see also, Diagnostic Code 5003), and Diagnostic Code 5243 (IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

Also for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Upon review of the pertinent evidence, the Board finds that an evaluation in excess of 10 percent disabling is not warranted.  Controlling in this case is the January 2009 VA examination of the Veteran's spine.  At that time, the Veteran reported pain of 7 out of 10, which usually did not flare-up worse than that.  On a daily basis, he had pain that radiated down his right leg and has had numbness at the back of his calf and heel.  In this regard, the Veteran is also service-connected for right lower extremity radiculopathy, addressed in the Remand section below.

The Veteran did not use a cane, brace, or other assistive device and reported that he could walk an hour or half a mild if necessary.  However, he reported that it was very difficult to stand on concrete for prolonged periods of time or lifting heavy objects.  Significantly, he had not been prescribed bed rest by a physician in the last 12 months secondary to incapacitating episodes.

Upon physical examination of the lumbar spine, the Veteran had mild tenderness over the back.  He demonstrated 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral bending, and 30 degrees of left and right lateral rotation.  He had pain with extremes of all of his motions.  However, there was no evidence of spasms or weakness.  Three repetitions of range of motion did not increase pain or decrease range of motion from the baseline.  X-ray results revealed lumbar spondylosis with moderate radiculopathy on the right side.

Given this evidence (which indicated, in all movements, full ranges of motion) and the absence of any ankylosis, a rating higher than 10 percent would not be appropriate, even with consideration of the Veteran's statements (which provide the basis for the 10 percent evaluation, at best, but not more).

In addition, there is no evidence of record during the period on appeal indicating that Veteran has ever had an incapacitating episode due to his back disability, as there is no indication of any bed rest prescribed by a physician.  Indeed, the January 2009 VA examiner explicitly noted that the Veteran had not been prescribed bed rest in the past 12 months due to incapacitating episodes.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not entitle the Veteran to a higher rating for his back disability.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  While the January 2009 examiner indicated pain at the extremes of all his motion, he also indicated that upon repetition of range of motion, pain was not increased and range of motion was not decreased.  Nonetheless, he stated:

To address the DeLuca provisions, there was indeed pain on range of motion testing today.  It is conceivable that pain could further limit function as described particularly after repetitive motion.  It is not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.

Here, the Board finds this statement sufficient, especially in light of the fact that the Veteran demonstrated normal ranges of motion (across all movements) and that the assignment of a higher rating would necessitate a significant loss of range of motion.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that a condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  Indeed, even taking into account the findings of pain at the extreme ranges of motion during the January 2009 examination, the Veteran was still 30 degrees of flexion and 120 degrees of combined range of motion away from the amount needed to support a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.

Simply stated, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a disability rating higher than 10 percent disabling.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At no time during the appeal period did the Veteran's back disability demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and an evaluation of 20 percent disabling is not warranted.

Overall, the Board finds that the Veteran's back disability symptomatology has more nearly approximated the criteria for a 10 percent rating under Diagnostic Codes 5242 and 5243.

With respect to a claim for an increased rating, the Board has also considered the Veteran's statements that his disability is worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disability according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the VA examination report) directly address the criteria under which this disability is evaluated.

In this regard, it is important for the Veteran to understand that without consideration of pain, the current evaluation could not be justified, let alone a higher evaluation.  Indeed, the VA examination report reflected full ranges of flexion, extension, bilateral flexion, and bilateral rotation (which would not even rise to the level of a 10 percent disability rating under Diagnostic Code 5242).  As such, the evidence of record, as a whole, paints a disability picture that most approximates an evaluation no higher than 10 percent disabling.  Simply stated, not only does the medical evaluation not support a higher evaluation, it provides evidence against the current 10 percent evaluation.  It is only with consideration of the Veteran's subjective complaint of localized tenderness is a 10 percent disability evaluation warranted.

In addition, upon review of the limited medical evidence of record (which merely consists of the January 2009 VA examination), the Board finds that these records do not provide any additional evidence favorable to the Veteran's claim for an evaluation in excess of 10 percent disabling for his back disability and which is relevant to the applicable rating criteria, 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243.  The Board must find that the most probative evidence during this period on appeal provides evidence against this claim, outweighing the statements of the Veteran that a higher evaluation is warranted.

Hence, the Board does not find evidence that the rating assigned for the Veteran's back disability should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's limitations resulting from a back disability.  There are no manifestations of the Veteran's back disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  The medical evidence of record does not reflect that the Veteran has been frequently hospitalized due to his back disability or that it markedly interfered with his employment beyond what the schedular criteria already contemplates.  In this regard, entitlement to TDIU is discussed in the Remand section below.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.

Also, in this regard and as mentioned above, entitlement to a separate evaluation in excess of 10 percent disabling for right lower extremity radiculopathy is discussed in the Remand section below.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Veteran's claim regarding his service-connected back disability arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Regardless, in response to his notice of disagreement, a statement of the case was provided in April 2010 with the specific language of the diagnostic criteria.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and VA examination reports.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.

In this case, VA has afforded the Veteran with VA examinations of his back, hips, and eyes in January 2009 and February 2009 in connection with his claims.  The VA examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein.  Collectively, the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran was not afforded a specific VA examination of his right wrist.  Parenthetically, however, during the January 2009 VA examination, the Veteran had full strength in his wrist flexors.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, because the weight of the evidence demonstrates that the Veteran did not, in fact, sustain a right wrist injury or disease in service or that right wrist disability symptoms were chronic in service, there is not duty to provide a VA medical examination.  The Board concluded above that the one-time in-service treatment of right wrist pain was acute and resolved.  The Board also finds that the weight of the evidence demonstrates no continuity of right wrist symptoms since service separation.  Indeed, as discussed above, there is no competent evidence that the Veteran has a current right wrist disability or even persistent or recurrent symptoms of a disability.  Because there is no in-service injury or disease, or a current disability to which a competent medical opinion could relate the two, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a right wrist disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim."

For these reasons, the Board declines to afford the Veteran a VA examination or obtain medical opinions with respect to his claim for service connection for a right wrist disability.

As such, the RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.




ORDER

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for a bilateral hip condition is denied.

Entitlement to service connection for a right wrist condition is denied.

Entitlement to an evaluation in excess of 10 percent disabling for a back disability is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.   Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the appellant in a Statement of the Case, and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

In an April 2010 rating decision, the RO granted the Veteran a separate evaluation for right lower extremity radiculopathy and assigned a disability rating of 10 percent.  In a correspondence received in July 2010, the Veteran stated, "[p]lease be advised that I disagree with the decision made by the Department of Veterans Affairs."

As such, the Board finds that the appellant timely submitted a notice of disagreement in July 2010 as to the separate evaluation of 10 percent disabling for right lower extremity radiculopathy, adjudicated in the April 2010 rating decision.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a notice of disagreement; special wording not required); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (VA has always been, and will continue to be, liberal, in determining what constitutes a notice of disagreement).

A statement of the case has not been issued regarding this claim.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue (entitlement to a separate evaluation in excess of 10 percent disabling for right lower extremity radiculopathy).  Id.  

In addition, the Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In Comer v. Peake, the Federal Circuit held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  552 F.3d 1362, 1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is clear that VA is required to consider entitlement to a rating of TDIU as part of an initial claim for benefits when either the claimant specifically requests a TDIU rating or when the record contains evidence of unemployability.

Here, the record reflects evidence of unemployability, raising the issue of whether a grant of TDIU is warranted.  Indeed, during the January 2009 VA examination of his spine, the Veteran reported that he is currently not working.  He indicated that he used to work at a mill but he "is currently not working secondary to his multiple pain conditions, mostly his back."  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue is therefore remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran an appropriate statement of the case (SOC) on the issue of entitlement to a separate evaluation in excess of 10 percent disabling for right lower extremity radiculopathy.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2. After completion of any necessary notice, assistance, and other development which may be deemed necessary, including affording the Veteran an examination of his service-connected disabilities and their impact on his employability (if needed), the RO should adjudicate the Veteran's claim of entitlement to TDIU in a separate rating action.

All appropriate administrative and appellate procedures should be followed.  This issue is not before the Board unless the Veteran appeals the rating action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


